DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of claims 27-42, 47 and 48 in the reply filed on 6/15/21 is acknowledged.
	Applicant also elected fig. 1 for the species.
	Traversal is on the ground that claims are parsed based on technical feature of disinfection. This is not correct. The groups have the common technical feature that is disinfection, which is taught by the cited reference – details in art rejection. The species have structural differences which are mutually exclusive. Nonetheless, if applicant wishes, the claims can be rejoined when allowable subject is indicated.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Feed arrangement, return arrangement, return circulation circuit, feed forward arrangement and controller to perform disinfection in claim 27.
Auxiliary fluid loop path and feed recirculation circuit in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-42, 47 and 48 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hertz et al (US 2016/0256582).


    PNG
    media_image1.png
    566
    1045
    media_image1.png
    Greyscale

	Hertz teaches the claimed dialysis machine. As is seen in the figure copied herein, it has a feed arrangement comprising the inlet 101 and the line up to the pump 120, a return arrangement from pump 121 to outlet 122, a return circulation circuit 132/212, a feed recirculation circuit 131/211 (both including the fluids loop and auxiliary loop), a feed forward arrangement – a bypass to the loop paths - including line having 
	Claims 30-31: It is noted that all the control functions recited in the dependent claims are made capable in Hertz. In fact the Hertz system is design for the same control functions. This includes disinfection in each portions or arrangements, looped, etc., individually.
Claim 32: the fluids in the feed arrangement and return arrangement can be different – the system is so capable because each portion can be separately operated [0071]. Both thermal and chemical disinfection is taught [0010-0011], [0072], [0089], [0117]. Additionally, the Hertz device shows that it has same/similar valve arrangements, thus making it capable of such operations. The controller can be programmed differently – [0065]. [0072] teaches fluid in first loop heating fluid in second loop – which means different fluids in different loops.
Claims 33-36: The controller is capable of doing all the disinfection and other functions claimed. There are also repetitions of claim elements these claims from other claims addressed herein.
Claims 37 and 38: fluid preparation units and the preparation functions are in the Hertz system – see 110 and [0035-0043]. Also, the Hertz system is so capable because the feed arrangement, the return arrangement, etc., can be isolated and independently operated for filling and sterilizing. Hertz teaches that the controller can be separately programmed. [0065].

Claims 47 and 48: the details of the fluid preparation unit (110) and [0035-0043] are as claimed – same structure in the figure as in applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777